DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 	Currently, claims 1-3 and 5-21 are pending with claim 4 cancelled, and claims 1, 5, 14 and 16 amended. The following is a complete response to the December 17, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rudolph Hofmann on February 25, 2021.

The application has been amended as follows: 
Please amend lines 2-3 of claim 5 to read as: “switch input conductor configured to detect the function selected by the switching mechanism, and the active input configured to receive a source of RF energy”.


Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 9 was previously indicated as allowable as was unamended in the December 17, 2020 submission. With respect to independent claim 1, the claim has been amended to specify “a handpiece having a conductive input and a conductive output, wherein the conductive input is a three-conductor input of a switch input conductor, an active output conductor, and a return input conductor…”. Independent claim 14 has been amended to specify “the input receiving no more than three conductors including a return conductor for use in a bipolar mode”. Independent claim 16 has been amended to specify “receiving at a handpiece a switch input conductor, an active input conductor, and a return input conductor via no more than a three-input conductor”. 
Hooven (US Pat. No. 6,113,596) was previously cited against each of independent claims 1, 14 and 16. Additionally, Hooven was previously relied upon to teach the prior recitation in dependent claim 4 (now cancelled) to teach “that the input is a three conductor input” due to 150 having three conductors at the input side. However, Applicant’s amendments to each of claims 1, 14 and 16 have defined over the Hooven reference. Specifically, it is the Examiner’s position that Hooven fails to provide for each and every limitation in independent claim 1 and further including a three-conductor input including each of a switch input conductor, an active input conductor and a return input conductor. With respect to the embodiments in figures 12, 13 and 14, the bipolar inputs are providing in a first connector at cable/conductor 132 and the monopolar/switching conductors are provided in cable/conductor 140. At no time has the Examiner had disclosure in Hooven nor in any other reference that would disclose, fairly suggest or make obvious a three conductor input that includes the specific combination of input conductors claimed. 
	With respect to independent claims 14 and 16, again the input to 150 as shown in figures 12-14 fails to provide an input that receives no more than three conductors that further includes a return conductor for use in a bipolar mode (claim 14) or the receiving each of a switch input conductor, an active input conductor and a return input conductor via no more than a three-132/140 set forth in Hooven.
	Further, while the Examiner has identified references such as Newton (US4827927) at 18 has three conductors, Ellman (US6652514) at 112/114 has three conductors for an input cable, such are directed to monopolar devices having switching, but fail to contemplate being used, for example, in a bipolar mode as in claim 14, in a manner as in claim 16 with the configuration of a bipolar device, or in a manner as in claim 1 to be configured to provide for a bipolar mode. 
As such, it is the Examiner’s position that claims 1-3 and 5-21 are allowable over the prior art for at least the reasoning set forth in the action above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794